ICJ_177_GuatemalaTerritorialInsularMaritimeClaim_GTM_BLZ_2022-06-24_ORD_01_NA_00_FR.txt.                                 COUR INTERNATIONALE DE JUSTICE



                                                 ANNÉE 2022
   2022
  24 juin
Rôle général
  no 177
                                                 24 juin 2022



       REVENDICATION TERRITORIALE, INSULAIRE ET MARITIME DU GUATEMALA

                                         (GUATEMALA/BELIZE)



                                                ORDONNANCE



     Présents : MME DONOGHUE, présidente ; M. GEVORGIAN, vice-président ; MM. TOMKA,
                ABRAHAM, BENNOUNA, YUSUF, MMES XUE, SEBUTINDE, MM. BHANDARI, ROBINSON,
                SALAM, IWASAWA, NOLTE, MME CHARLESWORTH, juges ; MM. MCRAE, COUVREUR,
                juges ad hoc ; M. GAUTIER, greffier.


           La Cour internationale de Justice,

           Ainsi composée,

           Après délibéré en chambre du conseil,

           Vu l’article 48 du Statut de la Cour et les articles 44 et 46 de son Règlement,

            Vu le «compromis entre le Guatemala et le Belize visant à soumettre la revendication
     territoriale, insulaire et maritime du Guatemala à la Cour internationale de Justice», conclu le
     8 décembre 2008 (ci-après le «compromis»), et le protocole y relatif en date du 25 mai 2015 (ci-après
     le «protocole»),

                                                 -2-

        Vu l’ordonnance du 18 juin 2019, par laquelle la Cour, se référant au paragraphe 2 de
l’article 3 du compromis et à l’article 3 du protocole, a fixé au 8 juin 2020 et au 8 juin 2021,
respectivement, les dates d’expiration des délais pour le dépôt des premières pièces de la procédure
écrite, à savoir un mémoire de la République du Guatemala et un contre-mémoire du Belize,

       Vu l’ordonnance du 22 avril 2020, par laquelle la Cour a reporté au 8 décembre 2020 et au
8 juin 2022, respectivement, les dates d’expiration des délais pour le dépôt du mémoire de la
République du Guatemala et du contre-mémoire du Belize ;

      Considérant que le mémoire et le contre-mémoire ont été déposés dans les délais ainsi
prorogés ;

       Considérant que, aux termes des litt. c) et d) du paragraphe 2 de l’article 3 du compromis, les
Parties sont convenues de ce qui suit :

     «c) le Gouvernement du Guatemala pourra soumettre une réplique dans un délai de
         six mois à compter de la date à laquelle il aura été avisé du dépôt et du contenu du
         contre-mémoire ;

      d) le Gouvernement du Belize pourra soumettre une duplique dans un délai de six mois
         à compter de la date à laquelle il aura été avisé du dépôt et du contenu de la réplique
         du Guatemala» ;

       Considérant que, lors d’une réunion que la présidente de la Cour a tenue avec les représentants
des Parties le 20 juin 2022, conformément à l’article 31 du Règlement de la Cour, chacune des Parties
a confirmé la nécessité d’un second tour de procédure écrite, comme envisagé dans le compromis,
qui se tiendrait dans les délais prévus par cet instrument, à savoir, six mois à compter de la date du
dépôt par le Belize du contre-mémoire pour la présentation par la République du Guatemala d’une
réplique et six mois à compter de la date du dépôt de cette réplique pour la présentation par le Belize
d’une duplique ;

      Compte tenu de l’accord des Parties,

      Fixe comme suit les dates d’expiration des délais pour le dépôt des pièces suivantes de la
procédure écrite :

      Pour la réplique de la République du Guatemala, le 8 décembre 2022 ;

      Pour la duplique du Belize, le 8 juin 2023 ;

      Réserve la suite de la procédure.

                                                 -3-

       Fait en français et en anglais, le texte français faisant foi, au Palais de la Paix, à La Haye,
le vingt-quatre juin deux mille vingt-deux, en trois exemplaires, dont l’un restera déposé aux archives
de la Cour et les autres seront transmis respectivement au Gouvernement de la République du
Guatemala et au Gouvernement du Belize.




                                                                        La présidente,
                                                          (Signé)    Joan E. DONOGHUE.




                                                                         Le greffier,
                                                          (Signé)    Philippe GAUTIER.




                                            ___________

